Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This office action is in regards to application # 16/518,018 that was field on 07/22/2019. Claims 1-5 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first spacecraft unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner assumes the recitation to be “the first electronic unit”.
Claim 1 recites the limitation "second electronics unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner assumes the recitation to be “a second electronics unit”.

 Claims 2-5 are also rejected under the same rational as the rejection of claim 1 above due to the sole dependency from the rejected independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger (US 2016/0130019) in view of Evans et al. (US 6,425,092).
Regarding Claim 1, Jaeger discloses a method for controlling the temperature of spacecraft electronics (para. [0008]) comprising the steps of: 
providing a spacecraft including a first electronics unit capable of performing a 5first spacecraft operational task and second electronics unit capable of performing the same operational task as the first electronic unit (para. [0026]: each sat 1 includes its own housing 13 that supports multiple spacecraft subsystems including...thermal control systems, propulsion system including a fuel tank 81 and thrusters, and electronics 82 for command and data handling, data sharing, attitude control, and position control); 
providing the spacecraft with a first temperature sensor for determining the temperature of the first electronics unit and a second temperature sensor for determining 10the temperature of the second electronics unit  (para (0028]): the satlets have one or more temperature sensor 83 for determining the temperature or each satlet’s electronics 82).

providing a controller that is connected to the first and second electronics units and to the first and second temperature sensors (para. [0028]: controller is connected to the temperature sensors 83 for determining if the temperature of a satlet’s electronics is 82 is reaching, has reached, or exceeds a predetermined threshold, or that the temperature of the electronics of two connected satlets are unequal), 
determining, by the controller, that the temperature of the first electronics unit has 20reached or exceeded a predetermined threshold ((para. [0028]: controller is connected to the temperature sensors 83 for determining if the temperature of a satlet’s electronics is 82 is reaching, has reached, or exceeds a predetermined threshold, or that the temperature of the electronics of two connected satlets are unequal); 
determining, by the controller, that the temperature of the second electronics unit -22- is lower than a predetermined threshold (para. [0028]: controller is connected to the temperature sensors 83 for determining if the temperature of a satlet’s electronics is 82 is reaching, has reached, or exceeds a predetermined threshold, or that the temperature of the electronics of two connected satlets are unequal),; and 
Jaeger  does not does not specifically disclose said controller capable or selectively activating or deactivating the first and second electronics units; activating the first electronics unit to perform its spacecraft operational task while simultaneously deactivating the second electronics unit; and automatically deactivating the first electronics unit while simultaneously activating the second electronics unit to perform the spacecraft operational task previously being performed by the first electronics unit, by the controller, in the event that the controller has determined that the temperature of the first electronics unit has reached or exceeds a predetermined threshold and that the temperature of the second electronics unit is lower than a predetermined threshold.
However, Evans discloses a method for controlling the temperature of electronics (col 2, ln 53-54: method to prevent thermal failures in semiconductor devices using temperature sensors) comprising the steps of: providing a first electronics unit (10A) capable of performing a first operational task and second electronics unit (10B) capable of performing the same operational task as the first electronics unit (Fig 1, 13; col 2, ln 56-59: two identical chip Sections 10A and 10B having circuits that perform the identical function that may be subject to thermal failure due to heavy duty cycles such as microprocessor chips; col 6, ln 66-col 7, ln 15: The present invention as so far been described with all chip sections on the same chip. It is also possible to apply the invention to multiple chips having identical functions);
12A) for determining the temperature of the first electronics unit and a second temperature sensor (128) for determining the temperature of the second electronics unit (col 2, ln 63-col 3, ln 26);
providing a controller (30) that is connected to the first and second electronics units (10A, 10B) and to the first and second temperature sensors (12A, 128), said controller (30) capable of selectively activating or deactivating the first and second electronics units (col.6, In 66- col.7, ln15);
activating the first electronics unit (10A) to perform its operational task while simultaneously deactivating the second electronics unit (10B) (col 2, In 60-63: only one of the sections is active and being utilized while the other is inactive and in a standby mode ready to replace the active section at any given time);
determining, by the controller (30), that the temperature of the first electronics unit (10A) has reached or exceeded a predetermined threshold (col. 2, ln 63-col. 3, ln 1; col 3, ln 18-21: If chip section 10A is active and temperature sensor 12A senses a preset temperature level, a sensor signal 14A is sent to control logic circuit 30. In response to the sensor signal 14A the control logic circuit 30 turns off enable signal 34A which will stop any new operations to occur in chip Section 10A... all operations that had been performed by chip section 10A are now performed by chip section 10B and chip section 10A is allowed to cool); 
30), that the temperature of the second electronics unit (12B) is lower than a predetermined threshold (col 3, ln 30-31: a first section may be running, a second section may be cooling (it is understood that the temperature sensors are constantly monitoring and that chips cannot be activated unless they are lower than a predetermined threshold as discussed at col 3, ln 28-56)); and
automatically deactivating the first electronics unit (10A) while simultaneously activating the second electronics unit (10B) to perform the task previously being performed by the first electronics unit (10A), by the controller (30), in the event that the controller has determined that the temperature of the first electronics unit (10A) has reached or exceeds a predetermined threshold and that the temperature of the second electronics unit (10B) is lower than a predetermined threshold (col 2, In 63-col 3, In 27).
It would have been obvious to one of ordinary skill in the art to have used the control scheme of Evans in the method for controlling the temperature of spacecraft electronics of Jaeger, to provide a method of reusable redundant circuitry to prevent overheating of semiconductor devices including on chip thermal management system that does not have significant impacts to the performance of the chip (see Evans col 1, In 9-10, 40-42).

Regarding Claim 2, Jaeger discloses a method for controlling the temperature of spacecraft electronics  (para. [0008])comprising the steps of: providing the spacecraft with at least two satlets including a first satlet and a second satlet (para (0008): a spacecraft's two or more satlets), each of the first and second satlets including a fuel tank storing a propellant and heat producing electronics, and wherein said first electronics unit and first temperature sensor are para [0026): a preferred satlet 1 has a top 3, a bottom 5, and four sides 7. Furthermore: each satlet 1 includes its own housing 13 that supports multiple spacecraft subsystems  including...thermal control systems, propulsion system including a fuel tank 81 and thrusters, and electronics 82 for command and data handling, data sharing, attitude control, and position control. The satlets are constructed to thermally couple the electronics 82, including any circuit boards, to the satlet's fuel tank 84; para (0028): the satlets have one or more temperature sensors 83 for determining the temperature or each satlet's electronics 82).

Regarding claim 3, Jaeger in view of Evans discloses the method for controlling the temperature of satlet electronics of claim 2. Jaeger discloses a method for controlling the temperature of spacecraft electronics  (para. [0008])comprising the steps of: providing the spacecraft with a third satlet (Fig 3; para [0017]: perspective view illustrating three (3) satlets connected in a stacked condition; para [0008]: a spacecraft's two or more satlets) and Evans further discloses which includes a third electronics unit and third temperature sensor for determining the temperature of the first electronics unit, the third electronics unit and third temperature sensor connected to the controller (Fig 2, 13); determining, by the controller, that the temperature of the second electronics unit has reached or exceeded a predetermined threshold; determining, by Fig 2, 13; col 3, In 39-col 4, In 8).

Regarding claim 4, Jaeger in view of Evans discloses the method for controlling the temperature of spacecraft electronics of claim 1. Jaeger further discloses wherein the spacecraft operational task is attitude control (para [0026): electronics 82 for command and data handling, data sharing, attitude control, and position control).

Regarding claim 5, Jaeger in view of Evans discloses the method for controlling the temperature of spacecraft electronics of claim 1. Jaeger further discloses wherein the spacecraft operational task is station keeping (also known as position control) (para [0026): electronics 82 for command and data handling, data sharing, attitude control, and position control).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642